DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 5/28/2021 have been entered.
2. Claims 1, 5, 9, 11-13 have been amended.
3. Claims 8 and 15 have been cancelled.
4. The objection to claim 5 is withdrawn in view of Applicant’s amendments and the objection to claim 8 is moot in view of Applicant cancelling said claim.
5. The 35 USC 112(b) rejection of claims 11-13 is withdrawn in view of Applicant’s amendments to the claims.
6. In view of Applicant incorporating the limitations of claim 8 into claim 1, the 35 USC 102 is withdrawn, however the 35 USC 103 rejections have been amended to address this amendment to claim 1.
7. Claims 1-7 and 9-13 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Antoni et al., (2015, Int. J. Mol. Sci., Vol. 16, pgs. 5517-5527).
Regarding claims 1-3, Bonfanti et al. teach a method of 3D culturing pancreatic progenitor cells (isolated from a human fetus pancreas) in a medium containing EGF, FGF10 and the Wnt agonist R-spondin 1 (see Abstract, pg. 1767 col. 1 parag. 1 bridge col. 2 and Fig. 1).
Specifically, Bonfanti teaches “We aimed to assess in vitro expansion and endocrine
differentiation potential of human and mouse progenitors, isolated at 8–11 wpc and E12–E13, respectively. We provide evidence that efficient amplification of human and mouse fetal pancreatic progenitors can be obtained under 3D culture conditions initially developed for expansion of adult mouse pancreas [2] and show initiation of endocrine differentiation by these progenitors following manipulation of the expansion medium. Importantly, EGF promotes cell
proliferation at the expense of beta cell differentiation under these experimental conditions, thus offering a tool to control the extent of proliferation and differentiation.” (pg. 1767 col. 1 parag. 1).
	Bonfanti continues to teach “Our data describe efficient in vitro expansion in 3D cultures of fetal progenitors from both human and mouse pancreases. In addition, we show that EGF behaves as a gatekeeper for endocrine differentiation of fetal pancreatic progenitors when cultured under these conditions. Therefore, these cultures represent a powerful model to study both environmental signals and intrinsic factors that regulate pancreatic progenitor proliferation and differentiation toward mature endocrine cells.” (pg. 1776 col. 1 parag. 2 lines 1-9).
Regarding the limitation of “derived from pluripotent stem cells”, it should be noted that the claimed method only requires one cell type for culturing, pancreatic progenitor cells. The limitation “derived from” is a product-by-process and the cell taught by Bonfanti is identical in structure and function to the pancreatic progenitor cell recited in the claimed method. The pancreatic progenitor cells used in the claimed method were isolated from a human fetus which developed from human ES cells from the inner cell mass of a blastocyst. Thus the pancreatic progenitor cells of Bonfanti are derived from human ES cells.
Regarding claims 4 and 5, Bonfanti does not teach that any serum or feeder cells were used in their 3D culture of pancreatic progenitors (pg. 1767 col. 2 parag. 1 lines 1-8). Thus it is interpreted that the culture medium of Bonfanti was serum and feeder cell free.
Regarding claims 6 and 7, it is art accepted that human ES cells are the progenitor cells for the developing human fetus used in the method of Bonfanti and thus human ES cells would be the cell type form which the pancreatic progenitor cells, cultured by Bonfanti, would have been derived from.
Regarding claim 10, the limitation “for use in purification” is an intended use of the pancreatic progenitors and is not an active step in the method of claim 1. Further the purification of pancreatic progenitors does not result in a structural or functional change in the pancreatic progenitors produced in the method of claim 1. Bonfanti does culture in 3D a population of only pancreatic progenitor cells as demonstrated Fig. 1B (reproduced below), thus this population of cells is inherently a purified population of pancreatic progenitor cells.

    PNG
    media_image1.png
    390
    718
    media_image1.png
    Greyscale


	Bonfanti does not teach:
	(i) a suspension culture of aggregates.

	(i) Regarding culturing aggregates in 3D in a suspension culture, Antoni et al. teach that “3D cell culture allows generating 3D aggregates in a non-turbulent environment, with minimal shear force and continually suspended “freefall” culture, it allows the generation of 3D tissue-like aggregates which display physiologically relevant phenotypes such as lower proliferation rate, hypoxic regions and vasculature.” (pg. 5519 lines 23-26).

	Thus at the time of filing it would have been prima facie obvious to modify the teachings Bonfanti comprising a 3D method of culturing pancreatic progenitors with the teachings of Antoni regarding benefits of 3D culturing aggregates in a suspension to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a modification since Antoni teaches that aggregates cultured in a 3D suspension allows the generation of 3D tissue-like aggregates which display physiologically relevant phenotypes such as lower proliferation rate, hypoxic regions and vasculature.
	There would have been a reasonable expectation of success that the pancreatic progenitors of Bonfanti could be cultured as aggregates in suspension since Antoni teaches that 3D suspension culture of aggregates allows the generation of 3D-tissue like aggregates.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants argue in amendment that Bonfanti discloses the ex vivo expansion of human fetus-derived pancreatic progenitor cells embedded in Matrigel (3D culture) in a medium supplemented with EGF, FGF10, and Rspondin I as Wnt agonist, denominated "complete culture medium" (p.1767, "Human and mouse progenitor bulk cell culture" and p. 1770, Figure IA). Thus, contrary to amended claim 1, which recites the three-dimensional culture is a suspension culture of aggregates of pancreatic progenitor cells, in the culture of Bonfanti, the cells are embedded in Matrigel, unlike suspension culture. One of ordinary skill in the art would have no reason or motivation to modify Bonfanti based on Antoni in order to arrive at the claimed subject matter.
In the Office Action, the PTO asserts that "[o]ne of ordinary skill in the art would have
been motivated to make such a modification since Antoni teaches that aggregates cultured in a
3D suspension allows the generation of 3D tissue-like aggregates which display physiologically
relevant phenotypes such as lower proliferation rate, hypoxic regions and vasculature."
(Emphasis added) Applicant respectfully submits that the motivation based on hypoxic regions
and vasculature is not applicable to pancreatic progenitor cells because these cells are not used in
hypoxic regions or vasculature.
As for the lower proliferation rate, this effect of Antoni actually teaches away from the
PTO proposed modification because Bonfanti is actually concerned with higher proliferation
rates. For example, in the abstract, Bonfanti reports that "in the absence of EGF, proliferation
was reduced" as a negative result. In other words, Bonfanti wants to have higher proliferation
and not lower proliferation, which the PTO uses to justify the combination of Bonfanti and
Antoni.
In sum, since no prima facie case of obviousness has been established, Applicant requests
withdrawal of the rejection.
In addition, Applicant submits that Matrigel is a solubilized basement membrane
preparation extracted from the Engelbreth-Holm-Swarm (EHS) mouse sarcoma, a tumor rich in
such ECM proteins as laminin (a major component), collagen IV, heparan sulfate proteoglycans,
entactin/nidogen, and a number of growth factors, see the enclosed Corning catalog. Thus, in the
culture of Bonfani, the Matrigel contains growth factors other than EGF and FGF. Accordingly,
the effect of Bonfani is not obtained only by (1) a factor belonging to the epidermal growth
factor (EGF) family and/or a factor belonging to the fibroblast growth factor (FGF) family, and
(2) a Wnt agonist, as in the present invention.
In the enclosed Wikipedia article on "Matrigel," the constituents of Matrigel are described as follows: "The ability of Matrigel to stimulate complex cell behavior is a consequence of its heterogeneous composition. The chief components of Matrigel are structural proteins such as laminin, nidogen, collagen and heparan sulfate proteoglycans which present cultured cells with the adhesive peptide sequences that they would encounter in their natural environment. Also present are growth factors like TGF-beta and EGF that prevent differentiation
and promote proliferation of many cell types. A growth-factor-reduced Matrigel is also available.
Matrigel contains other proteins in small amounts and its exact composition can vary from lot to
lot. For this reason, Matrigel may not be appropriate for experiments that require precise knowledge of all proteins and concentrations." (Emphasis added)
The enclosed abstract of an article on Matrigel (C.S. Hughes et al., Proteomics, 2010, 10,
1886-1890;) contains similar information: "A gelatinous protein mixture derived from mouse
tumor cells and commercialized as Matrigel is commonly used as a basement membrane matrix
for stem cells because it retains the stem cells in an undifferentiated state. However, Matrigel is
not a well-defined matrix, and therefore can produce a source of variability in experimental
results." Thus, the various growth factors contained in Matrigel can also affect experimental
results on stem cells, and that this fact was widely known to those skilled in the art before the
present application was filed.
The claimed culture method comprises three-dimensionally culturing pancreatic
progenitor cells derived from pluripotent stem cells in a specific medium, wherein the three dimensional culture is a suspension culture of aggregates of pancreatic progenitor cells.
Bonfani is drastically different from the claimed culture method because in Bonfanti,
pancreatic progenitor cells isolated from human or mouse fetuses are embedded into Matrigel,
and are cultured while attached to the Matrigel (see "Human and mouse progenitor bulk cell
culture" on page 1767 of Bonfani). In addition, Bonfani does not disclose or suggest that the
structure of the medium containing three components (EGF, FGFl0, and R-spondin) is applied
to suspension cultures.
As for the PTO's comment that Bonfani teaches that EGF behaves as a gatekeeper for
endocrine differentiation of fetal pancreatic progenitors, Bonfani reports experimental results in
which culture on Matrigel containing three components Wnt agonist R-Spondin1, FGFl0, and
EGF, was compared with culture on Matrigel lacking any one of these three components (see
"Human and mouse progenitor bulk cell culture" and "EGF modulates proliferation and
differentiation of fetal pancreatic progenitors" (page 1769) of Bonfani).
However, since both of the above comparative experiments used Matrigel, these
experiments can only show the effect of RSPOl, FGFl0, or EGF on the proliferation of
pancreatic progenitor cells. These experiments do not confirm that the growth factors contained
in Matrigel do not affect the proliferation of pancreatic progenitor cells. Therefore, one of
ordinary skill in the art could not determine that the effect produced by the culture method of
Bonfani is due to the use of the three components: Wnt agonist R-Spondin1, FGFl0, and EGF, regardless of the use of Matrigel.
Examiner’s Response
While Applicant’s argument and evidence have been fully considered they are not found persuasive. The claimed method is simply drawn to a method of culturing pancreatic progenitor cells. There are no limitations regarding any function of the pancreatic progenitor cells, only that they are cultured in the conditions recited in the claims. In this regard, Bonfanti meets all the limitations of a 3D culture recited in the claims with the exception of a suspension culture. 
Applicants argue:
 “that the motivation based on hypoxic regions and vasculature is not applicable to pancreatic progenitor cells because these cells are not used in hypoxic regions or vasculature.”, and“As for the lower proliferation rate, this effect of Antoni actually teaches away from the
PTO proposed modification because Bonfanti is actually concerned with higher proliferation
rates. For example, in the abstract, Bonfanti reports that "in the absence of EGF, proliferation
was reduced" as a negative result. In other words, Bonfanti wants to have higher proliferation
and not lower proliferation, which the PTO uses to justify the combination of Bonfanti and
Antoni.”
	These arguments are not found persuasive. While Antoni teaches that suspension culture has lower proliferation rates, so does Bonfanti’s 3D culture, hence the use of EGF by Bonfanti and its use in the claims. Thus the ordinary artisan could address the proliferation rate through the continued use of EGF. While Applicant argues that hypoxic regions and vasculature are not relevant to the claimed method, this argument is not found persuasive. There is no function required by the pancreatic progenitor cells, however importantly, Antoni teaches that suspension culture allows the display of physiologically relevant phenotypes such as “lower proliferation rate, hypoxic regions and vasculature”. These are not the only physiologically relevant phenotypes, just some the phenotypes that Antoni teaches. The ordinary artisan, reading Antoni would find that suspension culture also permits generating 3D aggregates in a non-turbulent environment, with minimal shear force, thus the ordinary artisan is taught by Antoni that there are several benefits to suspension culture and thus the combination of Antoni with Bonfanti would be obvious. 
	While Applicant argues “Thus, contrary to amended claim 1, which recites the three-dimensional culture is a suspension culture of aggregates of pancreatic progenitor cells, in the culture of Bonfanti, the cells are embedded in Matrigel, unlike suspension culture.” This argument is not found persuasive. It should be noted that at the time of filing matrigel was known and used in suspension culture. 
This is evidenced by, for example, Benton et al. (2014, Advanced Delivery Reviews, Vol. 79-80, pgs. 3-18) teaches “The basement membrane is an important extracellular matrix that is found in all epithelial and endothelial tissues. It maintains tissue integrity, serves as a barrier to cells and to molecules, separates different tissue types, transduces mechanical signals, and has many biological functions that help to maintain tissue specificity. A well-defined soluble basement membrane extract, termed BME/Matrigel, prepared from an epithelial tumor is similar in content to authentic basement membrane, and forms a hydrogel at 24–37 °C. It is used in vitro as a substrate for 3D cell culture, in suspension for spheroid culture, and for various assays, such as angiogenesis, invasion, and dormancy.” (see Abstract). 
In this regard the specification teaches on pg. 36 parag. 1 that the aggregates in suspension had a “spherical shape”, thus while the shape of the pancreatic progenitor cells is not a claim limitation, the ordinary artisan would know at the time of filing that the Matrigel used by Bonfanti can be used for the purposes of suspension culture.
	Thus for the reasons above and of record the rejection is maintained.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Antoni et al., (2015, Int. J. Mol. Sci., Vol. 16, pgs. 5517-5527) as applied to claims 1-7 and 10 above, and further in view of Dadheech et al., (2015, PLOS ONE, Vol. 10(6), pgs. 1-21).
	Bonfanti and Antoni are relied upon above in teaching a method of culturing pancreatic progenitor cells derived from pluripotent stem cells.

	Bonfanti and Antoni do not teach:
	(i) subculturing pancreatic progenitors.

	(i) Regarding subculturing pancreatic progenitors, Dadheech et al. teach a method of culturing and differentiating pancreatic progenitor (PANC-1) cells into pancreatic islets (see Abstract). 
	Dadheech continues to teach when cultures near confluence they can be subcultured (pg. 16 parag. 1).

	Thus at the time of filing it would have been prima facie obvious to combine the teachings Bonfanti and Antoni comprising a 3D method of culturing pancreatic progenitors with the teachings of Dadheech regarding subculturing of cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since it is art recognized that as cells approach confluence passaging must occur and thus the ordinary artisan would have been motivated to subculture the pancreatic progenitors of Bonfanti as they reach confluence in culture. 
	There would have been a reasonable expectation of success that the pancreatic progenitors of Bonfanti could be subcultured since Dadheech teaches subculturing of pancreatic progenitor cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants provide no arguments to this rejection.
Examiner’s Response
For the reasons above and of record the rejection is maintained.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonfanti et al. (ePub 4/30/2015, Stem Cells and Development, Vol. 24(15), pgs. 1766-1778) in view of Antoni et al., (2015, Int. J. Mol. Sci., Vol. 16, pgs. 5517-5527) as applied to claims 1-7 and 10 above, and further in view of Pagliuca et al. (2014, Cell, Vol. 159(2), pgs. 428-439).
	Bonfanti and Antoni are relied upon above in teaching a method of culturing pancreatic progenitor cells derived from pluripotent stem cells.

	Bonfanti and Antoni do not teach:
	(i) differentiating iPS cells into islet cells.

	(i) Regarding iPS cells and their differentiation into islet cells, Pagliuca et al. teach:
“The generation of insulin-producing pancreatic β cells from stem cells in vitro would provide an unprecedented cell source for drug discovery and cell transplantation therapy in diabetes. However, insulin-producing cells previously generated from human pluripotent stem cells (hPSC) lack many functional characteristics of bona fide β cells. Here we report a scalable differentiation protocol that can generate hundreds of millions of glucose-responsive β cells from hPSC in vitro. These stem cell derived β cells (SC-β) express markers found in mature β cells, flux Ca2+ in response to glucose, package insulin into secretory granules and secrete quantities of insulin comparable to adult β cells in response to multiple sequential glucose challenges in vitro. Furthermore, these cells secrete human insulin into the serum of mice shortly after transplantation in a glucose-regulated manner, and transplantation of these cells ameliorates hyperglycemia in diabetic mice.” (Abstract).
Specifically, Pagliuca teaches they differentiated human iPS cells (hiPSC-1 and hiPSC-2) into pancreatic progenitor cells (pg. 3 parag. 2) and further differentiated insulin expressing β cells (pg. 3 parag. 4 and Fig. 1A, reproduced below). It should be noted that it is art recognized that a β cell is one of the five species of cells that comprise a pancreatic islet.

    PNG
    media_image2.png
    287
    800
    media_image2.png
    Greyscale

	Pagliuca concludes by teaching that:
“The results described here suggest that SC-β cells present an opportunity for cell therapy. Limited supplies of donated cadaveric islets and the very small amount of human β cell replication achieved in vitro have severely limited human β cell supplies to-date.” (pg. 9 parag. 3 lines 1-3), and
“The generation of SC-β cells provides a potentially useful step towards the generation of islets and pancreatic organs.” (pg. 10 parag. 2 lines 1-2).

	Thus at the time of filing it would have been prima facie obvious to combine the teachings Bonfanti and Antoni comprising a 3D method of culturing pancreatic progenitors with the teachings of Pagliuca regarding differentiation of iPS cells into islet cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Pagliuca teaches that differentiating iPS cells into islet cells like β cells presents an opportunity for cell therapy and a useful step towards generation of islets and pancreatic organs.
	There would have been a reasonable expectation of success that the pancreatic progenitors of Bonfanti could be differentiated from iPS cells and differentiated into islet cells since Pagliuca teaches a protocol and step wise method of differentiating iPS cells into islet cells.
	Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicants Arguments
Applicants provide no arguments to this rejection.
Examiner’s Response
For the reasons above and of record the rejection is maintained.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632